EXHIBIT 10.69

OMNIBUS AMENDMENT AGREEMENT

This OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of October 19,
2009, is by and among UNIGENE LABORATORIES, INC. (“Principal Borrower”), VICTORY
PARK MANAGEMENT, LLC, as administrative agent and collateral agent (“Agent”) and
the Holders signatory hereto. Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them in the
Financing Agreement (as hereinafter defined).

RECITALS

WHEREAS, Principal Borrower, Agent and the Lenders party thereto have entered
into that certain Financing Agreement dated as of September 30, 2008 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Financing Agreement”);

WHEREAS, Principal Borrower, Agent and the Holders and Lenders party thereto
have entered into that certain Pledge and Security Agreement dated as of
September 30, 2008 (as amended, supplemented, restated or otherwise modified
from time to time, the “Security Agreement”); and

WHEREAS, the Principal Borrower, Agent and the Required Holders have agreed to
the amendments as set forth herein.

NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendments to Financing Agreement.

(a) Section 1.1 of the Financing Agreement is hereby amended as follows:

(i) The defined term “Change of Control” is hereby amended and restated to read
in its entirety as follows:

“Change of Control” means, with respect to any Borrower or Subsidiary, that
(A) such Borrower or Subsidiary shall, directly or indirectly, in one or more
related transactions, (i) consolidate or merge with or into (whether or not such
Borrower or Subsidiary is the surviving corporation) another Person, (ii) sell,
assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Borrower or Subsidiary to
another Person, (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than fifty percent
(50%) of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than fifty percent (50%) of the outstanding shares of Common
Stock, (v) reorganize, recapitalize or reclassify the Common Stock, or
(vi) cause to occur a “change in control” under any Affiliate Indebtedness, or
(B) with respect to the Principal Borrower, (i) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of fifty percent (50%) of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock or (ii) a Unigene Change of Control (as defined in the Tarsa Stockholders’
Agreement) shall occur.



--------------------------------------------------------------------------------

(ii) The defined term “Extraordinary Receipts” is hereby amended and restated to
read in its entirety as follows:

“Extraordinary Receipts” means any cash received by the Borrowers or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of (i) Milestone Payments, (ii) proceeds described in Sections 2.3(b)(i),
(b)(ii), (b)(iii), (b)(iv) or (b)(v) or (iii) reimbursements under Section 4.1
of the Tarsa License Agreement), including, without limitation, (a) foreign,
United States, state or local tax refunds, (b) pension plan reversions,
(c) judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, and (d) any purchase price adjustment
received in connection with any Acquisition.

(iii) The defined term “Intellectual Property Security Agreements” is hereby
amended and restated to read in its entirety as follows:

“Intellectual Property Security Agreements” means each trademark security
agreement, patent security agreement and copyright security agreement, in the
forms of Exhibit N attached hereto, executed from time to time by and among the
Borrowers and the Agent.

(iv) The defined term “Material Contract” is hereby amended and restated to read
in its entirety as follows:

“Material Contract” means (i) each of the Material License Agreements, (ii) each
of the Material Tarsa Agreements, (iii) each of the Affiliate Notes and (iv) any
other contract or other arrangement to which the Borrowers or any of their
Subsidiaries is a party (other than the Transaction Documents) for which breach,
nonperformance, cancellation, termination or failure to renew could reasonably
be expected to have a Material Adverse Effect.

(v) The defined term “Material License Agreements” is hereby amended and
restated to read in its entirety as follows:

“Material License Agreements” means, collectively, the Novartis License
Agreement, the USL License Agreement, the SmithKline License Agreement, the
Tarsa License Agreement and each other material agreement pursuant to which any
of the Borrowers or their Subsidiaries license intellectual property rights.

(vi) The defined term “Permitted Dispositions” is hereby amended and restated to
read in its entirety as follows:

“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus property in the
ordinary course of business, (iii) the granting of Permitted Liens, (iv) the
licensing of patents, trademarks, copyrights and other intellectual property
rights in the ordinary course of business consistent with past practice, and
(v) the disposition of assets and the licensing of intellectual property rights
pursuant to and in accordance with the terms of the Tarsa License Agreement.

 

2



--------------------------------------------------------------------------------

(vii) The defined term “Security Documents” is hereby amended and restated to
read in its entirety as follows:

“Security Documents” means the Security Agreement, the Collateral Assignment,
the Intellectual Property Security Agreements, the Mortgages, if any, and all
other instruments, documents and agreements delivered by any of the Borrowers or
any of their Subsidiaries in order to grant to Agent or any Holder a Lien on any
real, personal or mixed Property of the Borrowers or one of their Subsidiaries
as security for the Obligations.

(viii) Section 1.1 of the Financing Agreement is hereby amended by inserting the
following defined terms in the proper alphabetical order:

“Collateral Assignment” means the collateral assignment of the Tarsa License
Agreement, in form and substance satisfactory to Agent, entered into by the
Principal Borrower and the Agent.

“Investors” means MVM Fund III Limited Partnership, MVM Fund III (No.2) Limited
Partnership, Novo A/S, Quaker BioVentures II, L.P. and David Brand,
collectively.

“Material Tarsa Agreements” means the Tarsa License Agreement, the Tarsa
Contribution Agreement, the Tarsa Stockholders’ Agreement, the Tarsa Investor
Rights Agreement, the Tarsa Charter and the Tarsa Bylaws.

“Principal Stockholders” means Principal Borrower, David Brand and James
Gilligan, Ph.D, MSIB, collectively.

“Tarsa” means Tarsa Therapeutics, Inc., a Delaware corporation.

“Tarsa Bylaws” means the Bylaws of Tarsa, as amended, restated, supplemented, or
otherwise modified in accordance with the terms hereof.

“Tarsa Charter” means the Amended and Restated Certificate of Incorporation of
Tarsa, as amended, restated, supplemented, or otherwise modified in accordance
with the terms hereof.

“Tarsa Confidential Information” means Tarsa Confidential Information (as
defined in the Tarsa License Agreement).

 

3



--------------------------------------------------------------------------------

“Tarsa Contribution Agreement” means that certain Contribution Agreement by and
between Principal Borrower and Tarsa, dated as of October 19, 2009, as amended,
restated, supplemented, or otherwise modified in accordance with the terms
hereof.

“Tarsa Investor Rights Agreement” means that certain Investor Rights Agreement,
by and among Tarsa, Principal Borrower and the Investors, dated as of
October 19, 2009, as amended, restated, supplemented, or otherwise modified in
accordance with the terms hereof.

“Tarsa License Agreement” means that certain License Agreement by and between
Principal Borrower and Tarsa, dated as of October 19, 2009, as amended,
restated, supplemented, or otherwise modified in accordance with the terms
hereof.

“Tarsa Stockholders’ Agreement” means that certain Stockholders’ Agreement by
and among Tarsa, the Investors and the Principal Stockholders, dated as of
October 19, 2009, as amended, restated, supplemented, or otherwise modified in
accordance with the terms hereof.

“Warrant Exchange Agreement” means that certain Warrant Exchange Agreement by
and between Principal Borrower and Victory Park Special Situations Master Fund,
Ltd., dated as of October 19, 2009, as amended, restated, supplemented, or
otherwise modified from time to time.

(b) Section 7.2 of the Financing Agreement is hereby amended by amending and
restating the first sentence thereof to read as follows:

Each of the Borrowers has the requisite power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Registration Rights
Agreement, the Lock-Up Agreement, the Warrant Exchange Agreement, the
Irrevocable Transfer Agent Instructions, the Security Agreement, the Collateral
Assignment, the Fee Letter, the Mortgages, the Intellectual Property Security
Agreements, the Affiliate Subordination Agreement and each of the other
agreements, documents and certificates entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof.

(c) Section 7.31 of the Financing Agreement is hereby amended by amending and
restating the first sentence thereof to read as follows:

The Principal Borrower’s Common Stock is registered under Section 12(g) of the
1934 Act.

(d) Schedules 7.7, 7.8, 7.11, 7.43, 7.44 and 8.23 to the Financing Agreement are
hereby amended and restated to read in their entirety as set forth on Schedules
7.7, 7.8, 7.11, 7.43, 7.44 and 8.23 hereto, respectively.

 

4



--------------------------------------------------------------------------------

(e) Section 8.3(l) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

(l) Other Information. Promptly upon their becoming available, deliver copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Principal Borrower to its security holders acting in
such capacity or by any of its Subsidiaries to its security holders other than
the Principal Borrower or another Subsidiary, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Principal Borrower or any of its Subsidiaries with any securities exchange or
with the SEC or any governmental or private regulatory authority, (iii) all
press releases and other statements made available generally by the Principal
Borrower or any of its Subsidiaries to the public concerning material
developments in the business of the Principal Borrower or any of its
Subsidiaries, (iv) each demand, notice or other communication of a material
nature (except those received in the ordinary course of business) delivered to
or sent by it in any way relating to any Material Tarsa Agreement, and otherwise
keep Agent informed of all material circumstances known to it bearing upon any
of the Borrowers’ or the Agent’s rights under any Material Tarsa Agreement, and
(v) such other information and data with respect to the Principal Borrower or
any of its Subsidiaries as from time to time may be reasonably requested by any
Holder.

(f) Section 8.26(b) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

(b) Notwithstanding anything to the contrary contained in this Agreement or the
other Transaction Documents, each of the Borrowers shall not, and shall cause
each of their respective officers, directors, employees and agents not to,
provide any Lender with any Tarsa Confidential Information or any “material
non-public information” regarding the Principal Borrower or its Subsidiaries,
including with respect to any of their respective securities, from and after the
filing of the 8-K Filing with the SEC unless prior to delivery thereof (A) the
Borrowers shall have disclosed to the Lenders (x) that they are required to
deliver information that is Tarsa Confidential Information or that does or with
the passage of time may constitute “material non-public information,” (y) a
general description of the nature of such information and a redacted version of
any document otherwise required to be delivered that contains such information
and (z) the provision of this Agreement or the other Transaction Documents that
otherwise requires disclosure of such information, (B) the Lenders shall have
specifically requested delivery of such information after being informed that
such information is Tarsa Confidential Information or “material non-public
information,” and (C) the Lenders and the Borrowers shall have negotiated in
good faith to enter into, and shall have entered into, a confidentiality
arrangement applicable to such information in form and substance satisfactory to
the Lenders and the Borrowers (and, with respect to Tarsa Confidential
Information, on terms substantially the same as those set forth in Section 5.1
of the Tarsa License Agreement, as in effect on October 19, 2009, with Tarsa as
a third party beneficiary of such confidentiality arrangement); provided that if
the Borrowers do not deliver such information because either the Lenders decline
to receive such information hereunder or the Lenders and Borrowers do not or are
unable to enter into such a confidentiality arrangement after such good faith
negotiations, then the Borrowers shall not be in breach of either this covenant
or the provision of this Agreement or the other Transaction Documents that
otherwise requires disclosure of such information. In the event of a breach of
the foregoing covenant resulting from the disclosure of “material non-public
information” by any of the Borrowers or any of their respective officers,
directors, employees or agents, in addition to any other remedy provided herein
or in the other Transaction Documents, a Lender may, but shall not be obligated
to, notify the Principal Borrower of such breach and the “material non-public
information,” the receipt of which resulted in such breach. Within two Business
Days of receipt of such notice, the Principal Borrower shall either (a) deliver
a notice to such Lender certifying that such “material non-public information”
has already been publicly disclosed by the Principal Borrower or (b) make a
public disclosure, in the form of a press release, public advertisement, Form
8­K or otherwise, of such “material non-public information.” In the event that
any of the Borrowers, or any of their respective officers, directors, employees
or agents, shall have delivered information to the Lenders pursuant to this
Agreement or the other Transaction Documents without first informing the Lenders
that such information constitutes “material non-public information,” the Lenders
shall be entitled to presume that such information does not constitute “material
non-public information” relating to the Principal Borrower, its Subsidiaries or
any of their respective securities.

 

5



--------------------------------------------------------------------------------

(g) Section 8.27 of the Financing is hereby amended and restated to read in its
entirety as follows:

Section 8.27 Modification of Organizational Documents and Certain Documents. The
Borrowers shall not, without the prior written consent of the Agent or the
Required Holders, (i) permit the charter, by-laws or other organizational
documents of any Borrower, or any Material Contract (other than any Material
License Agreement or any Material Tarsa Agreement) to be amended or modified,
(ii) consent to an amendment, supplement or other modification of any Material
Tarsa Agreement (other than the Tarsa License Agreement) or (iii) amend,
supplement or otherwise modify, or waive any rights under, the Affiliate
Subordination Agreement, in each case in any manner adverse to the interests of
the Holders or the Lenders.

(h) Section 8.29 of the Financing Agreement is hereby amended by (1) deleting
“and” at the end of clause (i) thereof, (2) deleting “.” at the end of clause
(j) thereof and inserting in lieu thereof “; and”, and (3) inserting a new
clause (k) that reads in its entirety as follows:

(k) Investments in Tarsa pursuant to and in accordance with the terms of the
Material Tarsa Agreements.

2. Amendments to Security Agreement.

(a) Schedule D to the Security Agreement is hereby amended and restated to read
in its entirety as set forth on Schedule D hereto.

(b) Schedule E to the Security Agreement is hereby amended and restated to read
in its entirety as set forth on Schedule E hereto.

 

6



--------------------------------------------------------------------------------

3. Representations and Warranties of Credit Parties. In order to induce the
Agent and the Holders to enter into this Amendment, Principal Borrower
represents and warrants to the Agent and the Holders (which representations and
warranties shall survive the execution and delivery of this Amendment) that:

(a) the execution, delivery and performance by Principal Borrower of this
Amendment have been duly authorized by all necessary corporate action required
on its part and this Amendment is a legal, valid and binding obligation of
Principal Borrower enforceable against Principal Borrower in accordance with its
terms except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies;

(b) after giving effect to this Amendment and the transactions contemplated
hereby, each of the representations and warranties contained in the Financing
Agreement and the other Transaction Documents is true and correct on and as of
the date hereof as if made on the date hereof (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date);

(c) the execution, delivery and performance of this Amendment by the Principal
Borrower and the consummation by the Principal Borrower of the transactions
contemplated hereby do not and will not (i) result in a violation of the
Principal Borrower’s certificate or articles of incorporation or bylaws or other
governing documents, or the terms of any capital stock or other equity interests
of the Principal Borrower; (ii) conflict with, or constitute a breach or default
(or an event which, with notice or lapse of time or both, would become a breach
or default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Principal Borrower is a party; (iii) result in any “price reset” or other
material change in or other modification to the terms of any Indebtedness,
Equity Interests or other securities of the Principal Borrower; or (iv) result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, (A) any Environmental Laws, or (B) federal and
state securities laws or (C) the rules and regulations of the Principal Market
applicable to the Principal Borrower or by which any property or asset of the
Principal Borrower is bound or affected;

(d) no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the effectiveness of this
Amendment or the consummation of the transactions contemplated hereby;

(e) (i) the disposition of any Collateral in accordance with the procedures and
other terms of that certain ROFO/ROFR Agreement by and among Tarsa, the
Investors (each as defined in the Financing Agreement after giving effect to
this Amendment) and the Agent, dated as of October 19, 2009, as amended,
restated, supplemented, or otherwise modified from time to time, shall be deemed
to have been made in a commercially reasonable manner and (ii) in connection
with any such public disposition, the Agent and the other Secured Parties shall
have no obligation to engage in public auctions or other public sales (whether
through the use of “sealed bids” or otherwise) of any of the Collateral; and

 

7



--------------------------------------------------------------------------------

(f) since September 30, 2008, there shall have been no event or occurrence or
series of events or occurrences that, individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.

4. Conditions To Effectiveness. This Amendment shall be effective upon
satisfaction of the following conditions precedent (or the waiver thereof by the
Agent and the Required Holders):

(a) this Amendment shall have been executed and delivered by the Principal
Borrower, Agent and Required Lenders;

(b) the representations and warranties contained herein shall be true and
correct as of the date hereof;

(c) Principal Borrower shall have paid all fees and other amounts due and owing
on the date hereof under the Fee Letter and the other Transaction Documents;

(d) Principal Borrower shall have obtained all governmental, regulatory and
third party consents and approvals, if any, necessary for the execution of this
Amendment and the consummation of the transactions contemplated hereby; and

(e) Agent shall have received copies of each of the agreements, documents,
certificates, opinions or other instruments listed on Annex I hereto, each duly
executed by the parties thereto (as applicable) and each in form and substance
satisfactory to Agent.

5. Reference To And Effect Upon The Financing Agreement.

(a) The Financing Agreement and the other Transaction Documents shall remain in
full force and effect, as amended hereby, and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent, any Lender or any
Holder under the Financing Agreement or any Transaction Document, nor constitute
a waiver or amendment of any provision of the Financing Agreement or any
Transaction Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Financing Agreement to
“this Financing Agreement,” “hereunder,” “hereof,” “herein” or words of similar
import shall mean and be a reference to the Financing Agreement as amended
hereby.

(c) This Amendment shall constitute a Transaction Document.

6. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois.

 

8



--------------------------------------------------------------------------------

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument.

9. Reaffirmation. Principal Borrower hereby reaffirms that the Obligations are
and continue to be secured by the security interest granted by Principal
Borrower in favor of the Agent, on behalf of the Secured Parties, under the
Security Documents and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
Principal Borrower under such documents and agreements entered into with respect
to the obligations under the Financing Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by Principal
Borrower. Principal Borrower acknowledges that all references to “Financing
Agreement” and “Obligations” in the Transaction Documents shall take into
account the provisions of this Amendment and be a reference to the “Financing
Agreement” and the “Obligations” as amended hereby.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

PRINCIPAL BORROWER: UNIGENE LABORATORIES, INC. By:  

/s/ Ronald S. Levy

Name:  

Ronald S. Levy

Title:  

Executive Vice President

[Signature Page to Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

AGENT: VICTORY PARK MANAGEMENT, LLC By:  

/s/ Matthew Ray

Name:  

Matthew Ray

Title:  

Manager

[Signature Page to Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

HOLDERS: VICTORY PARK SPECIAL SITUATIONS MASTER FUND, LTD. By:   Victory Park
Capital Advisors, LLC, its investment manager By:  

/s/ Scott R. Zemnick

Name:  

Scott R. Zemnick

Title:  

General Counsel

VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD. By:   Victory Park Capital
Advisors, LLC, its investment manager By:  

/s/ Scott R. Zemnick

Name:  

Scott R. Zemnick

Title:  

General Counsel

[Signature Page to Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

ANNEX I

Closing Requirements

 

  1. A fully executed and delivered copy of a consent by Tarsa, MVM Fund III
L.P., MVM Fund III (No.2) L.P., Novo A/S, Quaker BioVentures II, L.P. and other
holders of Equity Interests of Tarsa.

 

  2. Stock certificates evidencing the Pledged Equity set forth on Schedule E
hereto, together with duly executed in blank, undated stock powers attached
thereto.

 

  3. A fully executed and delivered copy of the Collateral Assignment by
Principal Borrower.

 

  4. Fully executed and delivered copies of the Material Tarsa Agreements (as
defined in the Financing Agreement after giving effect to this Amendment) and
all related documents.

 

  5. A fully executed and delivered copy of the Warrant Exchange Agreement (as
defined in the Financing Agreement after giving effect to this Amendment) and a
letter of instruction to the Principal Borrower’s transfer agent regarding the
stock certificates evidencing the common stock of the Principal Borrower to be
issued pursuant to the terms thereof.



--------------------------------------------------------------------------------

SCHEDULE 7.7

Equity Capitalization

(ii) STOCK OPTIONS:

 

As of 01/01/09

   Stock Options

Outstanding

   4,864,315

Vested

   3,475,285

Nonvested

   1,389,030

Period Activity

    

Issued

   731,000

Exercised

   199,300

Forfeited

   4,000

Expired

   36,000

As of 09/30/09

    

Outstanding

   5,356,015

Vested

   3,656,015

Nonvested

   1,700,000

MISCELLANEOUS WARRANTS as of September 30, 2009:

 

     Number of Shares    Exercise Price    Grant Date    Expiration Date

Fusion

   1,061,571    $ 1.77    4/7/2005    4/7/2010

Yale

   20,000    $ 2.00    7/25/2005    5/31/2015

Victory Park *

   1,000,000    $ 4.25    3/17/2006    3/17/2011

Kieran Murphy

   40,000    $ 2.20    12/4/2006    12/5/2012                  2,121,571      
                

 

* On the date of this Amendment, this warrant will be cancelled pursuant to the
terms and conditions set forth in the Warrant Exchange Agreement.

RIGHTS AGREEMENT:

In December 2002, pursuant to a rights agreement, the Principal Borrower
distributed common stock purchase rights to stockholders of record as a dividend
at the rate of one right for each share of common stock. Each right entitles the
holder to purchase from the Principal Borrower one ten-thousandth of a share of
common stock at an exercise price of $4.00. Initially the rights are attached to
the common stock and are not exercisable. There is one right outstanding for
every share of common stock outstanding.

The rights become exercisable and will separate from the common stock ten
calendar days after a person or group acquires beneficial ownership of fifteen
percent or more of the Principal Borrower’s common stock, or ten business days
(or a later date following such announcement as determined by the Principal
Borrower’s Board of Directors) after the announcement of a tender offer or an
exchange offer to acquire fifteen percent or more of our outstanding common
stock.



--------------------------------------------------------------------------------

The rights are redeemable for $.00001 per right at the option of the Board of
Directors at any time prior to the close of business on the tenth calendar day
after a person or group acquires beneficial ownership of fifteen percent or more
of our common stock. If not redeemed, the rights will expire on December 30,
2012. Prior to the date upon which the rights would become exercisable under the
rights agreement, the Principal Borrower’s outstanding stock certificates will
represent both the shares of common stock and the rights, and the rights will
trade only with the shares of common stock.

(iii) NOTES:

 

Jay Levy

   $ 8,318,714    5/10/2007

Jaynjean Levy Family Limited Partnership

   $ 7,418,803    5/10/2007

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 9,541,785.30    9/30/2008

Victory Park Special Situations Master Fund, Ltd.

   $ 4,995,420.70    9/30/2008

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 3,281,849.79    5/22/2009

Victory Park Special Situations Master Fund, Ltd.

   $ 1,718,150.21    5/22/2009

(iv) Schedule 8.6 is hereby incorporated by reference.

(v) Registration Rights Agreement by and between Fusion Capital Fund II, LLC and
Unigene Laboratories, Inc., dated as of April 7, 2005.

Registration Rights Agreement by and between Unigene Laboratories, Inc. and the
Buyers listed therein, dated as of March 16, 2006.

(vi) The Rights Agreement described in Schedule 7.7(ii) is hereby incorporated
by reference.



--------------------------------------------------------------------------------

SCHEDULE 7.8

Indebtedness and Other Contracts

 

(i)

   Jay Levy    $8,318,714    5/10/2007    Jaynjean Levy Family Limited
Partnership    $7,418,803    5/10/2007    Unigene Biotechnology Co., Ltd.   
$2,175,000    4/23/2008    Victory Park Credit Opportunities Master Fund, Ltd.
   $9,541,785.30    9/30/2008    Victory Park Special Situations Master Fund,
Ltd.    $4,995,420.70    9/30/2008    Victory Park Credit Opportunities Master
Fund, Ltd.    $3,281,849.79    5/22/2009    Victory Park Special Situations
Master Fund, Ltd.    $1,718,150.21    5/22/2009



--------------------------------------------------------------------------------

SCHEDULE 7.11

Title

 

(iv)    Jay Levy    Assets per 5/10/2007 security agreement    Jaynjean Levy
Family Limited Partnership    Assets per 5/10/2007 security agreement    Tarsa
Therapeutics, Inc.    Assigned Contracts per, and as defined, in, that certain
Assignment and Assumption Agreement, dated as of the date hereof, by and between
the Company and Tarsa Therapeutics, Inc.



--------------------------------------------------------------------------------

SCHEDULE 7.43

Material Contracts

LICENSE AND OTHER AGREEMENTS:

The Material Tarsa Agreements, as defined in the Amendment.

License Agreement by and between Smithkline Beecham Corporation and Unigene
Laboratories, Inc., dated as of April 13, 2002, as amended.

License Agreement by and between Novartis Pharma AG and Unigene Laboratories,
Inc., dated as of April 7, 2004.

License and Development Agreement by and between Upsher-Smith Laboratories, Inc.
and Unigene Laboratories, Inc., dated as of November 26, 2002.

CHINA JV AGREEMENTS (SPG/CPG):

Joint Venture Contract by and between Shijiazhuang Pharmaceutical Group Company,
Ltd. and Unigene Laboratories, Inc., dated as of June 15, 2000.

Articles of Association of Shijiazhuang – Unigene Pharmaceutical Corporation
Limited, dated as of June 15, 2000.

Agreement by and between Shijiazhuang Pharmaceutical Group Company, Ltd. and
Unigene Laboratories, Inc., dated as of April 23, 2008.

Technology Transfer Agreement by and between Shijiazhuang Pharmaceutical Group
Corporation and Unigene Laboratories, Inc., dated as of April 23, 2008.

NOTES:

Jay Levy

Jaynjean Levy Family Limited Partnership



--------------------------------------------------------------------------------

SCHEDULE 7.44

FDA and Product-Related Matters

(e) The Principal Borrower constructed a facility that complies with current
good manufacturing practice guidelines, or cGMP, for the production of
calcitonin at leased premises located in Boonton, New Jersey.

The Principal Borrower filed a new drug application, or NDA, for Fortical in
March 2003 and Fortical was approved by the FDA in August 2005.

Issued US Patents

 

Patent Number

  

Name

   Date 6,319,685    Alpha-Amidating Enzyme Compositions & Processes for the
Production and Use    11/20/01 5,789,234    Expression Systems for Amidating
Enzyme    8/4/98 5,912,014    Oral Salmon Calcitonin    6/15/99 6,103,495   
Direct Expressions    8/15/00 6,086,918    Oral Prep-I    7/11/00 6,210,925   
Direct Expression – I    4/3/01 6,440,392    Nasal Calcitonin    8/27/02
6,627,438    Direct Expression – I    9/30/03 6,737,250    Direct Expression – I
   5/18/04 6,673,574    Oral Pep-Trans    1/6/04 7,316,819    Oral Pep
Pharmaceutical Dosage Form and Method of Production (Pfizer)    1/8/08 7,445,911
   Enzymatic Reactions in the Presence of Keto Acids    11/04/08 7,531,518   
Method For Fostering Bone Formation and Preservation    5/12/09 7,541,174   
Bacterial Host Cell For the Direct Expression of Peptides    6/2/09 7,553,655   
Improved Bacterial Host Cell for the Direct Expression of Peptides    6/30/09
RE 40812    Nasal Calcitonin Formulation    6/30/09

US Patent Applications

 

Application Number

  

Name

  

Date

12/063,618    Bone Augment Apparatus    2/21/08 11/430,752    Bone Implant
Device and Methods of Using Same (Joint with Yale)    5/9/06 PCT/US2006/018609
   Bone Implant Device and Methods of Using Same (Yale)    5/11/06 11/474,159   
Cell Lines for the Expressing Enzyme Useful in the Preparation of Amidated
Products    6/23/06 10/818,966    Direct Expression of Peptides Into Culture
Media    4/5/04 12/284,552    Enzymatic Reactions In the Presence of Keto Acids
   9/22/08



--------------------------------------------------------------------------------

Application Number

  

Name

  

Date

11/567,454    Fast Acting Oral Peptide Pharmaceutical Products    12/6/06
11/654,211    Glyoxylate Assays and their Use For Identifying Natural Amidated
Compounds    1/17/07 11/076,260    Improved Bacterial Host Cell for the Direct
Expression of Peptides    3/9/05 11/928,936    Improved Bacterial Host Cell for
the Direct Expression of Peptides (Div of Application #60/552,824)    10/30/07
11/928,994    Improved Bacterial Host Cell for the Direct Expression of
Peptides(Div of Application #60/552,824)    10/30/07 10/761,481    Improved Oral
Delivery of Peptides    1/20/04 11/929,079    Improved Bacterial Host Cell for
the Direct Expression of Peptides    10/30/07 10/774,358    Nasal Calcitonin
Formulations    2/5/04 11/128,095    Method for Fostering Bone Formation and
Preservation (Joint with Yale)    5/11/05 11/267,987    Method for Fostering
Bone Formation and Preservation (Joint with Yale)    11/7/05 11/839,957   
Method for Fostering Bone Formation and Preservation (Joint with Yale)   
8/16/07 11/839,993    Method for Fostering Bone Formation and Preservation   
8/16/07 12/059,662    Method for Fostering Bone Formation and Preservation
(Joint with Yale)    3/31/08 12/059,605    Method for Fostering Bone Formation
and Preservation (Joint with Yale)    3/31/08 11/254,640    Method for Bone
Augmentation    10/21/05 11/796,439    Method and Composition for Fostering &
Preserving Bone Growth (Joint with Yale)    4/27/07 11/144,580    Oral Delivery
of Peptide Pharmaceutical Composition    6/2/05 12/128,210    Peptide
Pharmaceutical for Oral Delivery    5/28/08 11/661,838    Cement Delivery   
12/13/07 61/166,160    Peptide Pharmaceutical for Nasal Delivery    4/2/09



--------------------------------------------------------------------------------

License Agreements

 

Intellectual Property

  

Licensee

   License
Number   

Effective Date

  

Expiration Date

All Calcitonin Manufacturing and Oral Formulation IP and other IP as described
in the Tarsa License Agreement    Tarsa Therapeutics, Inc.    —     
the date hereof    Expiration of royalty obligations All Peptide Manufacturing &
Oral Formulation IP    Smithkline Beecham Corporation    —      April 13, 2002
   Expiration of last valid claim All Manufacturing IP for Peptides and
Amidating Enzyme    Novartis Pharma AG    —      April 7, 2004    Expiration of
last valid claim All US Patents and Patent Applications that claim Unigene’s
salmon calcitonin formulation for nasal administration, including Patent
No. 6,440,392    Upsher-Smith Laboratories, Inc.    —      November 26, 2002   
Expiration of last valid claim



--------------------------------------------------------------------------------

SCHEDULE 8.23

Additional Issuances of Securities

Pursuant to the terms and conditions set forth in the Warrant Exchange
Agreement, the issuance of the New Shares (as defined therein).



--------------------------------------------------------------------------------

SCHEDULE D

Pledged Companies

Tarsa Therapeutics, Inc.



--------------------------------------------------------------------------------

SCHEDULE E

Pledged Equity

 

Obligor

  

Pledged

Company

  

Percentage
of Pledged
Interests

   

Pledged Interests as % of

Total Issued and Outstanding
of Pledged Company

   

Certificate No.

of Pledged
Interests

Unigene Laboratories, Inc.

   Tarsa Therapeutics, Inc.    100 %    39.20 %    C0004